United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Milwaukee, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-1085
Issued: February 22, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 10, 2021 appellant filed a timely appeal from a June 30, 2021 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a right foot
contusion causally related to the accepted May 3, 2021 employment incident.
FACTUAL HISTORY
On May 17, 2021 appellant, then a 40-year-old city carrier assistant 1, filed a traumatic
injury claim (Form CA-1) alleging that on May 3, 2021 she injured the bottom of her right foot

1

5 U.S.C. § 8101 et seq.

when she stepped on a pipe embedded in the ground when delivering mail on a grassy area while
in the performance of duty. She did not stop work.
In a May 13, 2021 treatment note, Dr. Magdalen Stepek, an osteopath specializing in
occupational medicine, indicated that appellant could return to work with restrictions of no more
than four hours of walking during her shift. She diagnosed contusion of the right foot and
concluded that the injury was work related.
On May 14, 2021 appellant accepted a modified limited-duty assignment as a city carrier,
which included no more than four hours of walking during her shift.
In a May 18, 2021 development letter, OWCP informed appellant of the deficiencies of her
claim. It advised her of the type of factual and medical evidence required and provided a
questionnaire for her completion. OWCP also requested a narrative medical report from
appellant’s treating physician, which contains a detailed description of findings and a diagnos is,
explaining how the claimed employment incident caused, contributed to, or aggravated her
medical conditions. It afforded her 30 days to submit the necessary evidence.
On May 28, 2021 appellant was again seen by Dr. Stepek who diagnosed a contusion of
the right foot. Dr. Stepek prescribed medications and reiterated her work restrictions and opinion
that the injury was work related. In a referral note of even date, she referred appellant to four
weeks of physical therapy.
By decision dated June 30, 2021, OWCP denied appellant’s traumatic injury claim, finding
that the medical evidence of record was insufficient to establish that her right foot contusion was
causally related to the accepted May 3, 2021 employment incident. Consequently, it found that
appellant had not met the requirements to establish an injury and/or a medical condition causally
related to the accepted May 3, 2021 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA 2 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA, 3 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the

2

Id.

3

F.H., Docket No. 18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued December 13, 2019);
Joe D. Cameron, 41 ECAB 153 (1989).

2

employment injury. 4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the emp loyee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time and place, and in the manner alleged. The second component is whether the employment
incident caused a personal injury and can be established only by medical evidence. 6
The medical evidence required to establish causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence. 7 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee. 8
ANALYSIS
The Board finds that appellant has met her burden of proof to establish a right foot
contusion causally related to the accepted May 5, 2021 employment incident.
In a May 13, 2021 treatment note, Dr. Stepek diagnosed right foot contusion. Similarly,
on May 28, 2021 appellant was again seen by Dr. Stepek who repeated her diagnosis of a contusion
of the right foot. OWCP’s procedures provide that, if a condition reported is a minor one, such as
a burn, laceration, insect sting, or animal bite, which can be identified on visual inspection by a
lay person, a case may be accepted without a medical report. 9 As the evidence of record establishes
diagnosed visible injuries, the Board finds that appellant has met her burden of proof to establish

4

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
5

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
7

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
8

T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).
9

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.6(a)
(June 2011); Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3(c)
(January 2013). See also A.J., Docket No. 20-0484 (issued September 2, 2020).

3

a right foot contusion causally related to the accepted May 5, 2021 employment incident. 10 The
case will, therefore, be remanded for payment of medical expenses and any attendant disability.
CONCLUSION
The Board finds that appellant has met her burden of proof to establish a right foot
contusion causally related to the accepted May 5, 2021 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the June 30, 2021 decision of the Office of Workers’
Compensation Programs is reversed. The case is remanded for further proceedings consistent with
this decision of the Board.
Issued: February 22, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

See A.J., Docket No. 20-0484 (issued September 2, 2020); see also W.R., Docket No. 20-1101 (issued January 26,
2021); S.K., Docket No. 18-1411 (issued July 22, 2020).

4

